Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before                   Jan 17 2014, 6:45 am
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

DAWNYA G. TAYLOR                                     GREGORY F. ZOELLER
Evansville, Indiana                                  Attorney General of Indiana

                                                     J. T. WHITEHEAD
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

SHANE L. DUCKWORTH,                                  )
                                                     )
       Appellant-Defendant,                          )
                                                     )
                vs.                                  )       No. 82A04-1304-CR-152
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                 APPEAL FROM THE VANDERBURGH SUPERIOR COURT
                         The Honorable Robert J. Pigman, Judge
                            Cause No. 82D02-1206-FA-673



                                          January 17, 2014


                 MEMORANDUM DECISION - NOT FOR PUBLICATION

KIRSCH, Judge
       Shane L. Duckworth (“Duckworth”) appeals after a jury trial from his conviction of

one count of dealing in methamphetamine as a Class A felony,1 contending that the trial

court erred by admitting into evidence text messages that were extracted from his cell

phone. We conclude that the trial court did not abuse its discretion by admitting the

evidence, but even if we were to assume, arguendo, that the trial court erred, such error

was harmless.

       We affirm.

                             FACTS AND PROCEDURAL HISTORY

       On June 18, 2012, Christopher Orman (“Orman”) was at his sister’s home located

at 1625 B Dresden in Evansville, Indiana. Orman received a telephone call from some

acquaintances asking if they could come over to visit with him. Shortly thereafter,

Duckworth and Eddie Payne (“Payne”) both arrived, bringing with them some

methamphetamine as well as two duffel bags, each containing materials and precursors

used in the manufacture of methamphetamine. Orman had allowed Duckworth and Payne

to bring over the precursors, and allowed them to set up the methamphetamine lab in

exchange for some methamphetamine for himself. Orman indicated that he “just told them

to throw [him] some, that’s a term that they use.” Tr. at 15. When Duckworth and Payne

were beginning the methamphetamine manufacturing process, Orman was in the kitchen

at 1625 B Dresden, smoking some of the methamphetamine. Orman assumed that the

process would be “put together” at his sister’s home, but that the actual manufacture of the


       1
           See Ind. Code § 35-48-4-1.1(b)(3)(B)(iii).


                                                        2
methamphetamine would be started somewhere else. Id. at 16. Because he believed that

the manufacturing process would not be started there, he opened up a window to fan out

the fumes. Id.

       On that night, Officer Cara Mattingly (“Officer Mattingly”) of the Evansville Police

Department was working the third shift. Officer Mattingly was in the neighborhood of

1625 B Dresden when she detected “a really strong chemical smell.” Id. at 85. Officer

Mattingly had received training in the identification and detection of methamphetamine

and methamphetamine labs, and in her duties encountered them on approximately thirty

occasions. She described the odors she encountered on that night as “very strong,” so much

so that she could detect them at least two houses away from the home at 1625 B Dresden.

Id. Eventually, she determined the residence at 1625 to be the source of the odor.

       During the manufacturing process at Orman’s sister’s home, Duckworth decided to

leave the residence to buy some “smoke bottles” from Wal-Mart. Id. at 16. A “smoke

bottle” is a plastic soft drink or water bottle used in the last stages of the methamphetamine

manufacturing process. Id. at 57-58. As Officer Mattingly neared the home at 1625 B

Dresden, she saw, intercepted, approached, and stopped Duckworth. Other members of

the Evansville Police Department also arrived on the scene. Officer Mattingly read

Duckworth his Miranda warnings, and Duckworth consented to a search of his pockets, in

which he had clear plastic tubing. Officer Mattingly immediately took the tubing into

evidence.

       Among the other officers who responded to the dispatch about the odor associated

with methamphetamine labs was Drug Task Force member Brian Watson (“Officer

                                              3
Watson”), Methamphetamine Suppression Unit Detective Brock Hensley (“Detective

Hensley”), and Methamphetamine Suppression Unit Detective Patrick McDonald

(“Detective McDonald”). Detective Hensley has encountered over 300 methamphetamine

labs in his experience. He has conducted over 200 interviews and is familiar with the slang

terms and language associated with methamphetamine use and manufacture. Detective

McDonald has received specialized training in conducting investigations and detection of

methamphetamine labs and precursors. In his experience he has investigated over 75

methamphetamine labs and has encountered precursors approximately 200 to 300 times.

Officer Watson has also received drug enforcement training.

       When Officer Watson arrived at the location where Officer Mattingly stopped

Duckworth and recovered the plastic tubing, he also smelled what he described as a “strong

chemical odor,” which based upon his experience and training he associated with the

manufacture of methamphetamine. Id. at 161. The other officers who had arrived to assist

Officer Mattingly went to the back door of the house where they saw Payne exiting the

house. The officers stopped him there.

       Orman slammed the door to the house shut and hid inside until a SWAT team

arrived. Orman then attempted to exit the house through an attic window. Orman later

told officers that he tried to leave through the attic window because he was scared and

knew that there was a methamphetamine lab inside the house.

       Duckworth told Officer Watson during an interview that Orman had invited him

over to the house to “get high.” Id. at 162. He said that Orman had the pseudoephedrine

needed to manufacture the methamphetamine.           Duckworth was familiar with the

                                            4
manufacturing process and could also smell the odors emanating from 1625 B Dresden,

which were consistent with those of a methamphetamine lab.

       When Orman spoke with police officers, he told them that Payne and Duckworth

offered   him     methamphetamine        in   exchange      for   letting   them     manufacture

methamphetamine at the house. Orman was arrested by the police and was ultimately

charged with dealing and conspiracy to deal methamphetamine. Orman eventually pleaded

guilty in exchange for a reduced sentence and intensive rehabilitation for addicts through

drug court.

       Law enforcement officers sought and obtained a search warrant for Orman’s sister’s

home. Detective McDonald, who helped photograph and catalogue evidence from the

scene, described the home at trial. In particular, Detective McDonald described the interior

of the home, with its small dimensions, and all of the precursors, which were visible to any

observer from any vantage point, with the exception of some of the evidence that was

tucked away in the attic.

       Pursuant to the warrant, the police recovered the following items: (1) a one pound

container of salt; (2) a one liter plastic bottle; (3) a glass jar; (4) another, square, glass jar;

(5) coffee filters; (6) a vodka bottle with a hole in the cap; (7) tubing; (8) the tubing found

on Duckworth; (9) another clear plastic bottle, indicating the presence of lithium; (10) a

white plastic funnel with residue; (11) a cut cold compress package; (12) a one pound

container of lye; (13) a silver cap with white residue; (14) another, 2 liter bottle; (15)

Coleman fuel; (16) a plug-in candle warmer; (17) a plastic pitcher; (18) lithium batteries;

(19) Drano Crystal drain opener; (20) the black duffel bags Payne and Duckworth brought

                                                5
to the house; (21) the contents of the black duffel bags, including: (21a) double-A lithium

batteries; (21b) cold compress package(s); (21c) a white funnel; (21d) salt; (21e) gloves;

(21f) vise grips; (22) a blender jar with white residue; (23) a measuring cup; (24) pliers;

(25) gloves; (26) coffee filters; (27) a 40-count package of pseudoephedrine; and; (28) a

plastic bottle. One of the mason jars found there tested positive for the presence of

methamphetamine.

       Detective Hensley testified that all of the evidence listed above and recovered at the

house, including the tubing found on Duckworth, was indicative of a methamphetamine

lab that was in the process of manufacturing methamphetamine. The evidence was

indicative of the following stages, precursors, and devices in the methamphetamine

manufacturing process: (1) smoke bottles; (2) reaction vessels; (3) the one-pot method;

and (4) an HCL generator.

       The police officers also took Duckworth’s cell phone into evidence. Officer Kirk

Kuester of the Vanderburgh County Sheriff’s Department (“Officer Kuester”), who had

received training in the investigation of cell phones and the extraction of information from

cell phones, performed an extraction of information on Duckworth’s cell phone. In

particular, Officer Kuester conducted a logical and physical extraction of information from

Duckworth’s cell phone. Officer Kuester extracted a phone book, a calendar, contacts

information, text messaging, phone logs, and audio/video information. He prepared a

report of the text messages extracted from Duckworth’s cell phone. Detective Hensley,

who was familiar with the slang terminology used by manufacturers and users of



                                             6
methamphetamine, testified at trial that Duckworth’s text messages included a multitude

of examples of terms for methamphetamine use and manufacture.

        Officer Mattingly arrested Duckworth. Duckworth was charged with dealing in

methamphetamine. After several amendments to the charging information, Duckworth’s

jury trial was held on January 28 and January 29, 2013. During Duckworth’s trial he

objected to the admission of the cell phone and to the contents of the cell phone, which

were extracted by Officer Kuester. Duckworth contended that the contents were not

authenticated and contained hearsay. Out of the presence of the jury, the trial court ruled

that the evidence was admissible, over Duckworth’s objection. At the conclusion of the

jury trial, Duckworth was found guilty. Duckworth was sentenced to thirty-two years

imprisonment. Duckworth now appeals.

                                DISCUSSION AND DECISION

        Duckworth contends that the trial court committed reversible error by admitting

evidence extracted from Duckworth’s cell phone.2 The standard of review for admissibility

of evidence issues is whether the trial court’s decision resulted in an abuse of its discretion.

Allen v. State, 813 N.E.2d 349, 361 (Ind. Ct. App. 2004). The decision whether to admit

evidence will not be reversed absent a showing of manifest abuse of a trial court’s

discretion resulting in the denial of a fair trial. Id. Generally, errors in the admission or

exclusion of evidence are to be disregarded as harmless unless they affect the substantial



        2
           We would be remiss not to acknowledge the constitutional dimension of the search and seizure
aspect of the cell phone extraction process challenged here on appeal. For a discussion of our analysis of
that issue, please see Kirk v. State, 974 N.E.2d 1059, 1069-70 (Ind. Ct. App. 2012). Because that issue is
not presented for our review, we do not address it.

                                                    7
rights of a party. Id. In determining whether an evidentiary ruling affected a party’s

substantial rights, the court assesses the probable impact of the evidence on the trier of fact.

Id.

       The primary basis for Duckworth’s objection to the admission of the evidence

extracted from his cell phone is that it was comprised of hearsay evidence. Hearsay is a

“statement, other than one made by the declarant while testifying at the trial or hearing,

offered in evidence to prove the truth of the matter asserted.” Ind. Evidence Rule 801(c).

Hearsay is not admissible unless it falls within one of the exceptions found in the evidence

rules. Evid. R. 802. Additionally, the same statement offered for another purpose is not

hearsay. Grund v. State, 671 N.E.2d 411, 415 (Ind. 1996).

       The text messages recovered from the cellphone that had been received by

Duckworth were admitted to show the identity of the recipient and person responding to

the text messages. The trial court allowed the admission of those text messages for that

purposes. Because the texts were admitted for another purpose, to establish the identity of

the recipient and responder, and not to prove the truth of the contents of the text messages,

the text messages were not excludable as inadmissible hearsay. As for the text messages

sent by Duckworth, those were correctly admitted as statements made by a party opponent.

Evid. R. 801(d)(2)(A)&(B).

       Next, we address the authentication issues presented in this appeal. In Hape v. State,

903 N.E.2d 977 (Ind. Ct. App. 2009), we stated the following with respect to the

authentication of cellular phone evidence:



                                               8
       Before the cellular telephones were admitted into evidence, a police officer
       testified about how the items seized from Hape, which included the
       telephones, were catalogued and tracked. The officer identified the exhibit
       on the record, and testified that he had personally initialed the seals across
       the top and side of the bag. The State presented sufficient evidence to
       authenticate that the cellular telephones were the telephones retrieved from
       Hape, and their admission into evidence did not constitute error.
903 N.E.2d at 990. Like in Hape, here, the officers recovered the cell phone from

Duckworth, testified as to how the evidence was recovered and catalogued, identifying all

of the exhibits including the cell phone itself. The officers testified that the text messages

which were extracted were from the cell phone recovered from Duckworth. Duckworth

did not object to the admission of the cell phone.

       We further stated in Hape as follows:

       We agreed with the State that “the authentication requirement [of Indiana
       Evidence Rule 901(a)] is satisfied by a showing that the images contained in
       the exhibits were recovered from [the defendant’s] computer.” Requiring
       “testimony before the trial court . . . sufficient to establish the authenticity of
       the exhibits as depicting the images contained in [the defendant’s] computer
       equipment,” we indicated that authentication of the data saved in a computer
       is a condition precedent to the admission of the data recordings. We see no
       reason why the writings or recordings generated and saved inside of a cellular
       telephone should be exempted from the same authentication requirement.
Id. at 990 (internal citations omitted).

       Officer Kuester testified about the manner in which the text messages were

recovered, the standard method of operation for conducting the extractions, both logical

and physical, and that Officer Kuester had received extensive training in each of the

methods of extraction. Therefore, there was ample evidence to support the admission of

the evidence in question.




                                               9
      Assuming, arguendo, that the trial court erred by admitting the evidence at issue,

such would constitute harmless error. There was sufficient other evidence to establish

Duckworth’s familiarity with the manufacturing process of methamphetamine,

Duckworth’s possession of materials used for the same, and that Duckworth brought in a

duffel bag full of precursors used in the manufacture of methamphetamine. The use of

slang drug terms in text messages, is cumulative of evidence already properly admitted in

evidence. We find no reversible error here.

      Affirmed.

RILEY, J., and ROBB, J., concur.




                                              10